DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 07/22/2021)

With respect to claim 1 the prior art discloses An image sensor comprising: 
a pixel array comprising a plurality of pixels; 
a color filter array comprising a plurality of color filters each disposed over an associated one of the plurality of pixels to form a plurality of hexa-deca red-green-blue-white (RGBW) color filter array (CFA) blocks, each hexa-deca RGBW CFA block being a plurality of sub-blocks of pixels, each sub-block being a respective color pixel set and a respective white pixel set, such that, for each sub-block of pixels.

Prior art Singh et al US 2021/0021790 teaches a method of binning more than 2 red, green, and blue pixel set signals into 1 pixel and a binning all panachromic pixels in a  set into 1 pixel signal. However, the prior art does not teach or fairly suggest the respective color pixel set is a respective plurality of RGB pixels of a respective single color, each of the respective plurality of RGB pixels being diagonally adjacent to at least one other of the respective plurality of RGB pixels in the respective color pixel set; 
and the respective white pixel set is a respective plurality of white pixels, each being diagonally adjacent to at least one other of the respective plurality of white pixels in the respective white pixel set and being horizontally adjacent to at least one of the respective plurality of RGB pixels in the respective color pixel set; 
and readout circuitry configured to: 
generate, for each respective color pixel set, a single respective binned color pixel output of the respective single color by combining pixel outputs of all of the respective plurality of RGB pixels of the respective color pixel set; 
and generating, for each respective white pixel set, a single respective binned white pixel output by combining pixel outputs of all of the respective plurality of white pixels of the respective white pixel set.

With respect to claim 11 the prior art discloses A method of pixel binning for a hexa-deca red-green-blue-white (RGBW) color filter array (CFA) block, the method comprising: 
identifying a plurality of sub-blocks of pixels each as a respective color pixel set and a respective white pixel set, such that, for each sub-block of pixels.

Prior art Singh et al US 2021/0021790 teaches a method of binning more than 2 red, green, and blue pixel set signals into 1 pixel and a binning all panachromic pixels in a  set into 1 pixel signal. However, the prior art does not teach or fairly suggest the respective color pixel set is a respective plurality of RGB pixels of a respective single color, each of the respective plurality of RGB pixels being diagonally adjacent to at least one other of the respective plurality of RGB pixels in the respective the respective white pixel set; 
and is a respective plurality of white pixels, each being diagonally adjacent to at least one other of the respective plurality of white pixels in the respective white pixel set and being horizontally adjacent to at least one of the respective plurality of RGB pixels in the respective color pixel set; 
generating, for each respective color pixel set, a single respective binned color pixel output of the respective single color by combining pixel outputs of all of the respective plurality of RGB pixels of the respective color pixel set; 
and generating, for each respective white pixel set, a single respective binned white pixel output by combining pixel outputs of all of the respective plurality of white pixels of the respective white pixel set.

Dependent claims 2 – 10 and 12 - 20 are allowable for at least the reason that they depend on allowable independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696